Bell, J.
1. In this suit to recover on a stock subscription the petition affirmatively disclosed such a state of facts as rendered the subscription voidable under the securities act (Ga. L. 1920, p. 250), and thus subject to general demurrer. On this question the case is controlled by the decision of the Supreme Court in Felton v. Highlands Hotel Co., *779165 Ga. 598 (141 S. E.). Eor the reason stated the court erred in not sustaining the general demurrer and dismissing' the action. Whether the petition was bad in that it disclosed other defenses need not be decided and is not decided.
Decided March 3, 1928.
John B. L. Smith, Joseph LeOonte Smith, M. G. Bennet, for plaintiff in error.
Harry S. Strozier, Brock, Sparks & Bussell, contra.
2. “Where there has been no final judgment, a defendant can not, in a bill of exceptions to a judgment overruling his general demurrer to the plaintiff’s petition, properly except also to an order striking his answer.” Brown v. Marbut-Williams Lumber Co., 34 Ga. App. 348 (2) (129 S. E. 575); Chatham Motor Co. v. Lincoln Motor Co., 31 Ga. App. 229 (2) (120 S. E. 444).

Judgment reversed.


Jenkins, P¡ J., and Stephens, J., concur.